Citation Nr: 1753496	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  06-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for status post lumbar laminectomy with bilateral bone fusion and posterior lateral stabilization (exclusive of a temporary total rating from January 23, 2012 to February 29, 2012).

2. Entitlement to an initial rating in excess of 30 percent for migraine headaches.

3. Entitlement to an initial compensable rating for pruritus ani with tinea cruris (claimed as hemorrhoids).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 2004.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the case was subsequently transferred to the RO in Columbia, South Carolina.

This matter was previously remanded in April 2009 for additional development.

In January 2017, while the appeal was pending, a temporary total rating was assigned from January 23, 2012 to February 29, 2012.

In June 2017, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9(d)(3), 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of pruritus ani and lumbar laminectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's migraine headache disability is manifested by very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.

CONCLUSION OF LAW

The criteria for an initial 50 percent rating for migraine headaches are met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, DC 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017); see also 38 C.F.R. § 3.102 (2017).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

III. Merits of the Claim

The Veteran's migraine headaches are rated according to DC 8100 as 30 percent disabling since March 1, 2004.  The Veteran contends that he is entitled to a higher initial evaluation.

Under DC 8100 (for migraine headaches), a 30-percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50-percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  However, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Turning to the evidence of record, a February 2003 Pope Primary Care treatment record notes the Veteran complained of headaches lasting for two days with no relief with Goody's Powder.  The attending physician diagnosed with the Veteran with migraines.  A May 2003 treatment note indicated that the Veteran was experiencing migraine headaches one time per week.

An October 2005 Greenville VA Medical Center treatment record indicated that the frequency of the Veteran's migraine headaches was three to four per month.  The Veteran stated he was bedridden one day and limited in his activity on the second day during the migraine.  He took Zomig for relief.

A May 2006 VA treatment record indicated that the Veteran's migraines began occurring every weekend, usually starting on Thursday or Friday.

A March 2007 Kadena Internal Medicine Clinic treatment record noted that the Veteran reported getting three to four migraines per month.  He reported an aura accompanying the headaches.  The Veteran was prescribed Zomig, up to two tablets per 24 hours.

A March 2010 treatment record from the U.S. Naval Hospital (USNH) in Okinawa noted that the Veteran reported getting two migraines per month.  He reported light and sound sensitivity due to the migraines.

The Veteran was afforded a VA examination in June 2012.  The examiner noted that the Veteran had been diagnosed with migraine headaches including migraine variants.  The examiner noted the migraines affect the left side behind the Veteran's eye.  He takes Zomig for relief.  The examiner noted symptoms included sensitivity to light and sound.  The examiner opined the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain.  Duration of the typical pain was three days, occurring two to three times per month.  

In February 2013, Dr. I.S. of Kadena Internal Medicine Clinic submitted a private opinion on the Veteran's behalf.  Dr. I.S. noted the Veteran has experienced migraine headaches for approximately 13 years and used several different medications with very little success.  Currently, Dr. I.S. noted he prescribes Imitrex 100mg for his migraine headaches that provides mild pain relief.  Further, Dr. I.S. stated the Veteran suffers three episodes per month with effects lasting for three days.  Dr. I.S. noted the migraines are severe and accompanied with nausea, vomiting, and photosensitivity.  Dr. I.S. reported the migraines paralyze the Veteran for nine days a month.  As a result, the migraines considerably and adversely affect his activities of daily living.  

An October 2015 USNH treatment record noted the Veteran had status migrainosus due to his migraines lasting longer than 72 hours.  He reported an accompanying aura.

Based on the foregoing, the Board finds that a higher 50 percent rating is warranted during the entire appeal period.  The medical evidence shows that the Veteran has consistently experienced between two and four migraines per month during the appeal period.  The Veteran has been on continuous medication for prostrating headaches, and the evidence shows that he has taken medication multiple times a week and on occasion, multiple times a day.  Moreover, the June 2012 VA examiner noted that the Veteran had frequent completely prostrating and prolonged attacks.  The private doctor, Dr. I.S., opined that, due to migraines causing nine days of paralysis, the Veteran's migraines would have an adverse impact on his activities of daily living.

With resolution of all reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating for migraine headaches is warranted.  A 50 percent rating is the maximum rating available under the rating schedule.  Therefore, no higher schedular rating is warranted.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial rating of 50 percent for migraine headaches is granted for the entire appeal period, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Pursuant to the Board's April 2009 remand, a VA thoracolumbar spine examination was conducted in June 2012 to obtain information as to the severity of the Veteran's service-connected status post lumbar laminectomy with bilateral bone fusion and posterior lateral stabilization.  Since then, substantial amounts of records have been introduced into the record.  For instance, an April 2012 treatment record from the U.S. Naval Hospital (USNH) in Okinawa notes the Veteran is unable to stand fully upright due to pain.  A January 2013 letter from a neurosurgeon at the USNH indicated that simple tasks such as showering, driving, standing, and walking have become increasingly more difficult.  A September 2014 treatment record notes that the Veteran is unable to function without medication.  A subsequent April 2016 treatment record from Self Regional Healthcare reflects the Veteran underwent back surgery, specifically an exploration of his L4-S1 lumbar fusion and a revision L4-5 decompression of the nerve roots.

As such, the Board finds that further examination of the Veteran is needed to obtain contemporaneous clinical findings and appropriate testing results, based on full consideration of the Veteran's documented medical history, to assess the severity of the service-connected status post lumbar laminectomy with bilateral bone fusion and posterior lateral stabilization.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McClendon v. Nicholson, 20 Vet. App. 79 (2006). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Lewinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

Furthermore, pursuant to the April 2009 remand, the Board directed that the Veteran be afforded a new VA examination to determine the severity of the Veteran's pruritus ani, claimed as hemorrhoids.  In the remand instructions, the Board specifically instructed the examiner to provide an opinion as to whether the Veteran's pruritus ani is manifested by large or thrombotic irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  However, despite commenting on the Veteran's treatment of hemorrhoids, there was no discussion with regard to signs and symptoms of the Veteran's hemorrhoids.

Therefore, the Board finds that the October 2016 opinion is inadequate for adjudicative purposes.  As the remand directives were not followed, an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to evaluate the current severity and all orthopedic and neurologic manifestations of his status post lumbar laminectomy with bilateral bone fusion and posterior lateral stabilization.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  

All indicated studies, including range-of-motion studies, must be performed.  In reporting the results of range-of-motion testing (in degrees), the examiner must identify any objective evidence of pain, the specific excursion(s) of motion accompanied by pain, and functional loss due to pain.  The examiner must also indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally, the examiner must identify and comment on the existence, frequency, or extent of, as appropriate, all neurological manifestations, including radiculopathy, of the Veteran's status post lumbar laminectomy with bilateral bone fusion and posterior lateral stabilization.  The examiner must provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

The examiner must provide comment as to the occupational and functional limitations due to IVDS of the lumbar spine and the existence, frequency, duration, and severity of any incapacitating episodes, if any.  If the Veteran has incapacitating episodes associated with the lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why.

2. Return the file to the VA examiner who conducted the October 2016 examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.

The entire claims file and copy of this Remand must be made available to and be reviewed by the examiner.

The examiner must express an opinion as to the current severity of the Veteran's hemorrhoids, including whether it is manifested by large or thrombotic irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why.

3. Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


